Monks, J.
Rule three of this court, in force since November 26, 1900, requires that the appellant shall “prepare an index referring to the initial page * * * of each pleading, exhibit, and other paper in the record; such index to form the first page of the transcript.” The appeal in this ease was filed July 6, 1901, and appellant has failed to prepare the index required by said rule. Such failure is sufficient cause for dismissing the appeal. State, ex rel., v. Lankford, ante, 34.
The appeal is therefore dismissed.